DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 11 December 2019.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10 and 12-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 9, 12, 14, 15 and 17-19 of U.S. Patent No. 10,521,343 in view of LIM (U.S. Patent Application Publication #2015/0039814). 

There are two differences between claim 1 of the instant application and claim 1 of the ‘343 patent.  Claim 1 of the ‘343 patent is directed to a storage device while claim 1 of the instant application is directed to a method.  The functions of the device claim anticipate the steps of the method claim as shown below. Additionally, claim 1 of the 
Claims 9 and 14 of the instant application also refer to write operations while their counterpart claims in the ‘343 patent do not.  The same reasoning set forth above with respect to claim 1 applies equally to claims 9 and 14.

10,521,343
16/711,294
1. A data storage device, comprising: a non-volatile memory; a persistent memory configured to store a logical-to-physical address table; a secondary controller coupled to the persistent memory and 
(B) comprising a logical-to-physical address manager configured to access 
(A) a memory interface configured to communicate command sequences with the non-volatile memory; and a controller interface for communication with the secondary controller, wherein the secondary controller is further configured to 
(C) collect a group of changes to the logical-to-physical address table and send the group of changes to the primary controller via the controller interface for storage in the non-volatile memory, wherein the secondary controller, the primary controller, the non-volatile memory and the persistent memory are housed within the data storage device that is different and separate from the host, 
(D) and wherein the persistent memory is different and separate from the non-volatile memory.

(A) receiving, via a host interface of a primary controller, a plurality of write operations from a host; 
(B) updating, via a logical-to-physical address manager of a secondary controller, a logical- to-physical address 
(C) collecting, via the secondary controller, a group of changes to the logical-to-physical address table in the persistent memory based on the updating; and sending, via a controller interface of the secondary controller in communication with the primary controller, at least a sub-set of the group of changes for storage in a non-volatile memory.
4. The method of claim 1, (D) wherein the storage in the non-volatile memory is separate from the persistent memory.

Claims 2/3/5/6/8
12. A data storage device, comprising: (A) volatile memory; a non-volatile memory; 
(B) a first controller for communication with the non-volatile memory via a memory interface, wherein the first controller comprises a host interface configured to communicate data and control signals with a host; 
(C) and a second controller for communication with the first controller via a controller interface of the first controller and the volatile memory, wherein the second controller comprises a remote logical-to-physical address manager configured to access and update a logical-to-physical address table copied from the non-volatile memory to the volatile memory, 
(D) wherein the second controller is further configured to collect a group of changes to the logical-to-physical address table and send the group of changes to the first controller via the controller interface for storage in the non-volatile memory, wherein the first controller, the second controller, the non-volatile memory and the volatile memory are housed within the data storage device that is different and separate from the host, and wherein the volatile memory is different and separate from the non-volatile memory.

(A) volatile memory; a non-volatile memory; 
(B) a first controller for communication with the non-volatile memory via a memory interface, wherein the first controller comprises a host interface configured to receive a plurality of write operations from a host; 
(C) a second controller for communication with the first controller via a controller interface of the first controller and the volatile memory, wherein the second controller comprises a remote logical-to-physical address manager configured to access and update, based on the plurality of write operations, a logical-to-physical address table copied from the non-volatile memory to the volatile memory, 
(D) wherein the second controller is further configured to collect, based on the updating, a group of changes to the logical-to-physical address table in the volatile memory and send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory.

Claims 10/12/13
18. A data storage device comprising: a non-volatile memory; a persistent memory; means for interacting with a logical-to-physical address table stored in the persistent memory; and a primary controller comprising: 
(A) (D) a host interface configured to communicate data and control signals 
(B) (C) (D) (E) wherein the means for interacting comprises means for collecting a group of changes to the logical-to-physical address table and sending the group of changes to the primary controller via the controller interface for storage in the non-volatile memory, wherein the primary controller, the means for interacting, the non-volatile memory and the persistent memory are housed within the data storage device that is different and separate from the host, and 
(G) wherein the persistent memory is different and separate from the non-volatile memory.
(A) means for receiving a plurality of write operations from a host; 
(B) means for updating a logical-to-physical address table in a persistent memory based on the plurality of write operations; 
(C) means for collecting a group of changes to the logical-to-physical address table in the persistent memory based on the updating of the logical-to-physical address table; and means for sending at least a sub-set of the group of changes for storage in a non-volatile memory.

15. The data storage device of claim 14, (D) wherein the means for receiving comprises a host interface of a primary controller.

16. (E) The data storage device of claim 14, wherein the means for updating comprises a logical-to-physical address manager of a secondary controller.

17. (F) The data storage device of claim 14, wherein the means for collecting comprises a secondary controller.

(G) The data storage device of claim 14, wherein the persistent memory and the non- volatile memory are separate.

Claim 18


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6, 7, 9 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) in view of CHANG (U.S. Patent Application Publication #2016/0299710).

1. LIM discloses A method, comprising: receiving, via a host interface of a primary controller (see [0053]: host communicates with storage controller), a plurality of write operations from a host (see [0087]: write operations); updating, via a logical-to-physical address manager (see [0055]: logical to physical translation table is stored in main memory) of a secondary controller (see [0052]: CPU 110), a logical- to-physical address table in a persistent memory based on the plurality of write operations (see [0084]-[0089]: table is accessed and/or updated based on read and write commands); collecting, via the secondary controller, a group of changes to the logical-to-physical address table in the persistent memory based on the updating; and sending, via a controller interface of the secondary controller in communication with the primary controller, at least a sub-set of the group of changes for storage in a non-volatile memory (see CHANG below).
LIM fails to disclose collecting, via the secondary controller, a group of changes to the logical-to-physical address table in the persistent memory based on the updating; and sending, via a controller interface of the secondary controller in communication with the primary controller, at least a sub-set of the group of changes for storage in a non-volatile memory.
CHANG discloses collecting, via the secondary controller, a group of changes to the logical-to-physical address table in the persistent memory based on the updating (see [0028]-[0030] – as data writes are received at the memory, mapping information is updated in a mapping cache); and sending, via a controller interface of the secondary controller in communication with the primary controller, at least a sub-set of the group of changes for storage in a non-volatile memory (see [0031] – the updates to the mapping information are stored in a journal and sent to the flash memory for storage).  LIM further discloses the system performs write operations (see [0087]).  A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping table.  LIM discloses the use of an update table to track changes made to logical and physical address mapping (see [0084]).  Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] – mapping table loaded into host memory; see [0055] – mapping table loaded into host memory).  Copying a journal (which is considered a group of changes) from the cache to the non-volatile storage results in reduced overhead (see CHANG [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to send a group of changes to the storage system as disclosed by CHANG.  One of ordinary skill in the art would have been motivated to make such a change to reduce overhead, as taught by CHANG.  LIM and CHANG are analogous references as both are directed to managing translation data for flash memory.

4. The method of claim 1, wherein the storage in the non-volatile memory is separate from the persistent memory (see LIM [0052], [0053]: the memory in the host device is separate from the memory in the storage device).

6. The method of Claim 1, wherein the non-volatile memory comprises a three- dimensional memory (see LIM [0095] – three dimensional structure). 

7. The method of Claim 1, further comprising: disconnecting the host interface from the host; and reconnecting the host interface to the host (see LIM [0070]: storage device can include a memory card, which is designed to be connected and reconnected to allow for portability).

9. LIM discloses A data storage device, comprising: volatile memory (see [0052] – main memory such as a DRAM); a non-volatile memory (see [0054] – flash memory); a first controller for communication with the non-volatile memory via a memory interface (see [0053] – storage controller), wherein the first controller comprises a host interface configured to receive a plurality of write operations from a host (see [0082] – storage controller communicates with the host); a second controller for communication with the first controller via a controller interface of the first controller (see [0082] – storage controller communicates with the CPU) and the volatile memory (see [0052] – CPU), wherein the second controller comprises a remote logical-to-physical address manager configured to access and update, based on the (see [0055] – logical to physical translation table is stored in main memory, see [0084]-[0089] – table is accessed and/or updated based on read and write commands) copied from the non-volatile memory to the volatile memory (see [0072] – upon initialization the storage controller transmits the contents of the translation table to the main memory; see [0078] – CPU accesses table in main memory to determine the logical address conversion), wherein the second controller is further configured to collect, based on the updating, a group of changes to the logical-to-physical address table in the volatile memory and send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory (see CHANG below).
LIM fails to disclose wherein the second controller is further configured to collect, based on the updating, a group of changes to the logical-to-physical address table in the volatile memory and send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory.
CHANG discloses wherein the second controller is further configured to collect, based on the updating, a group of changes to the logical-to-physical address table in the volatile memory (see [0028]-[0030] – as data writes are received at the memory, mapping information is updated in a mapping cache) and send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory (see [0031] – the updates to the mapping information are stored in a journal and sent to the flash memory for storage).  LIM further discloses the system performs write operations (see [0087]).  A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping (see [0084]).  Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] – mapping table loaded into host memory; see [0055] – mapping table loaded into host memory).  Copying a journal (which is considered a group of changes) from the cache to the non-volatile storage results in reduced overhead (see CHANG [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to send a group of changes to the storage system as disclosed by CHANG.  One of ordinary skill in the art would have been motivated to make such a change to reduce overhead, as taught by CHANG.  LIM and CHANG are analogous references as both are directed to managing translation data for flash memory.

12. The data storage device of Claim 9, wherein the non-volatile memory comprises a three-dimensional memory (see LIM [0095] – three dimensional structure).

13. The data storage device of Claim 9, wherein the data storage device is removably connected to the host (see LIM [0070]: storage device can include a memory card, which is designed to be connected and reconnected to allow for portability).

14. LIM discloses A data storage device comprising: means for receiving a plurality of write operations from a host (see [0087]: write operations); means for updating a logical-to-physical address table in a persistent memory based on the plurality of write operations (see [0055]: logical to physical translation table is stored in main memory; [0084]-[0089]: table is accessed and/or updated based on read and write commands); means for collecting a group of changes to the logical-to-physical address table in the persistent memory based on the updating of the logical-to-physical address table; and means for sending at least a sub-set of the group of changes for storage in a non-volatile memory (see CHANG below).
LIM fails to disclose means for collecting a group of changes to the logical-to-physical address table in the persistent memory based on the updating of the logical-to-physical address table; and means for sending at least a sub-set of the group of changes for storage in a non-volatile memory.
CHANG discloses means for collecting a group of changes to the logical-to-physical address table in the persistent memory based on the updating of the logical-to-physical address table (see [0028]-[0030] – as data writes are received at the memory, mapping information is updated in a mapping cache); and means for sending at least a sub-set of the group of changes for storage in a non-volatile memory (see [0031] – the updates to the mapping information are stored in a journal and sent to the flash memory for storage).  LIM further discloses the system performs write (see [0087]).  A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping table.  LIM discloses the use of an update table to track changes made to logical and physical address mapping (see [0084]).  Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] – mapping table loaded into host memory; see [0055] – mapping table loaded into host memory).  Copying a journal (which is considered a group of changes) from the cache to the non-volatile storage results in reduced overhead (see CHANG [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to send a group of changes to the storage system as disclosed by CHANG.  One of ordinary skill in the art would have been motivated to make such a change to reduce overhead, as taught by CHANG.  LIM and CHANG are analogous references as both are directed to managing translation data for flash memory.

15. The data storage device of claim 14, wherein the means for receiving comprises a host interface of a primary controller (see LIM [0082] – storage controller communicates with the host).

(see LIM [0055] – logical to physical translation table is stored in main memory, see [0084]-[0089] – table is accessed and/or updated based on read and write commands).

17. The data storage device of claim 14, wherein the means for collecting comprises a secondary controller (see [0052] – CPU).

18. The data storage device of claim 14, wherein the means for sending comprises a controller interface of a secondary controller in communication with the means for receiving (see [0082] – storage controller communicates with the CPU).

19. The data storage device of claim 14, wherein the persistent memory and the non- volatile memory are separate (see LIM [0052], [0053]: the memory in the host device is separate from the memory in the storage device).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) and CHANG (U.S. Patent Application Publication #2016/0299710) as applied to claims 1, 4, 6, 7, 9 and 12-19 above, and further in view of NEMAZIE (U.S. Patent Application Publication #2014/0047165).

(see LIM above), wherein sending the at least the sub-set of the group of changes comprises most-recent changes for each logical address of the updating (see NEMAZIE below).
LIM fails to disclose wherein sending the at least the sub-set of the group of changes comprises most-recent changes for each logical address of the updating.
NEMAZIE discloses wherein sending the at least the sub-set of the group of changes comprises most-recent changes for each logical address of the updating (see [0048]-[0051] – management tables are maintained in the MRAM and periodically flushed to flash).  As the tables are updated, they are flushed back to flash to keep the tables on the flash memory up to date (see [0051]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to send the most recent changes to the non-volatile memory as disclosed by NEMAZIE.  One of ordinary skill in the art would have been motivated to make such a modification to allow the system to keep the mapping tables up to date, as taught by NEMAZIE.  LIM and NEMAZIE are analogous references as both are directed to management of mapping data for a non-volatile memory.

10. The data storage device of claim 9 (see LIM above), wherein the second controller is configured to include most-recent changes for each logical address of the updating of the logical-to-physical address table within the at least the sub-set of the group of changes (see NEMAZIE below).

NEMAZIE discloses wherein sending the at least the sub-set of the group of changes comprises most-recent changes for each logical address of the updating (see [0048]-[0051] – management tables are maintained in the MRAM and periodically flushed to flash).  As the tables are updated, they are flushed back to flash to keep the tables on the flash memory up to date (see [0051]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to send the most recent changes to the non-volatile memory as disclosed by NEMAZIE.  One of ordinary skill in the art would have been motivated to make such a modification to allow the system to keep the mapping tables up to date, as taught by NEMAZIE.  LIM and NEMAZIE are analogous references as both are directed to management of mapping data for a non-volatile memory.


Claims 3, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) and CHANG (U.S. Patent Application Publication #2016/0299710) as applied to claims 1, 4, 6, 7, 9 and 12-19 above, and further in view of SINCLAIR (U.S. Patent Application Publication #2011/0161621).

(see LIM above), wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table (see SINCLAIR below).
LIM fails to disclose wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table.
SINCLAIR discloses wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table  (see [0036] – update address map contains changes to the address map and is periodically compacted; see [0044] – compaction of the update address map removes obsolete entries).  Compaction of the update map increases available space to store additional entries.  Since the map is compacted by removing obsolete entries, those obsolete entries are excluded when the update map is written back to the map in non-volatile storage.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to exclude duplicate and stale entries as disclosed by SINCLAIR.  One of ordinary skill in the art would have been motivated to make such a modification in order to increase available space for the update map, as taught by SINCLAIR.  LIM and SINCLAIR are analogous references as both are directed to managing mapping data for a non-volatile memory.

(see LIM above), wherein the second controller is configured to exclude duplicate and stale changes to the logical-to-physical address table from the at least the sub-set of the group of changes (see SINCLAIR below).
LIM fails to disclose wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table.
SINCLAIR discloses wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table  (see [0036] – update address map contains changes to the address map and is periodically compacted; see [0044] – compaction of the update address map removes obsolete entries).  Compaction of the update map increases available space to store additional entries.  Since the map is compacted by removing obsolete entries, those obsolete entries are excluded when the update map is written back to the map in non-volatile storage.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to exclude duplicate and stale entries as disclosed by SINCLAIR.  One of ordinary skill in the art would have been motivated to make such a modification in order to increase available space for the update map, as taught by SINCLAIR.  LIM and SINCLAIR are analogous references as both are directed to managing mapping data for a non-volatile memory.

20. The data storage device of claim 14 (see LIM above), wherein the means for sending is configured to exclude duplicate and stale changes to the logical-to-physical address table from the at least the sub-set of the group of changes (see SINCLAIR below).
LIM fails to disclose wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table.
SINCLAIR discloses wherein sending the at least the sub-set of the group of changes excludes duplicate and stale changes to the logical-to-physical address table  (see [0036] – update address map contains changes to the address map and is periodically compacted; see [0044] – compaction of the update address map removes obsolete entries).  Compaction of the update map increases available space to store additional entries.  Since the map is compacted by removing obsolete entries, those obsolete entries are excluded when the update map is written back to the map in non-volatile storage.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to exclude duplicate and stale entries as disclosed by SINCLAIR.  One of ordinary skill in the art would have been motivated to make such a modification in order to increase available space for the update map, as taught by SINCLAIR.  LIM and SINCLAIR are analogous references as both are directed to managing mapping data for a non-volatile memory.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) in view of CHANG (U.S. Patent Application Publication #2016/0299710) as applied to claims 1, 4, 6, 7, 9 and 12-19 above, and further in view of YOCHAI (U.S. Patent #7,574,538).

5. The method of claim 1 (see LIM above), further comprising: increasing, via the secondary controller, a queue depth of commands sent to the persistent memory to match a bandwidth between the primary controller and a volatile memory (see YOCHAI below).
LIM fails to disclose increasing, via the secondary controller, a queue depth of commands sent to the persistent memory to match a bandwidth between the primary controller and a volatile memory.
YOCHAI discloses increasing, via the secondary controller, a queue depth of commands sent to the persistent memory to match a bandwidth between the primary controller and a volatile memory (see column 11, lines 47-61 – bandwidth is monitored to determine if the requirement is being met).  The size of the I/O requests [command queue depth – column 4, line 65-67] is adjusted to meet the bandwidth requirements.  This allows the system to determine the optimum I/O size for system performance (see column 11, lines 59-61).  The host will send data to the storage device, where it is queued in volatile memory (see column 7, lines 18-67 – during a write operation the disk directors will read data that needs to be written from global memory).  The I/O size is adjusted to increase a bandwidth to the disk drives, thereby matching the bandwidth of data coming into the storage system.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136